t c memo united_states tax_court michael j roberts petitioner v commissioner of internal revenue respondent docket no 9831-o0l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r to proceed with collection by levy of assessed tax_liabilities for and held because p received a notice_of_deficiency for and and failed to seek redetermination in this court p’s underlying tax_liabilities are not properly at issue in this collection proceeding held further because the record does not establish any abuse_of_discretion r’s determination to proceed with collection action is sustained michael j roberts pro_se karen nicholson sommers for respondent -- - memorandum findings_of_fact and opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection action as so determined unless otherwise indicated section references are to sections of the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in rancho santa margarita california petitioner did not timely file form sec_1040 u s individual_income_tax_return for taxable_year or on date respondent by certified mail sent a statutory_notice_of_deficiency to petitioner for the and years the notice was addressed to petitioner at 23rd street unit newport beach ca and nothing in respondent’s administrative files indicates that it was returned as undeliverable or unclaimed respondent in the notice determined the deficiencies and additions to tax set forth below taxable_income tax additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent’s determinations were based in large part upon forms filed by various third-party payors which forms respondent alleges indicated that petitioner operated a drywall installation business respondent also determined that petitioner received additional income for each year not reported on forms through application of tables produced by the u s department of labor bureau of labor statistics these adjustments were explained in the notice as follows based on statistical information from the u s department of labor we have established amounts of personal living_expenses and amounts of income needed to pay for those expenses since your income was not sufficient to pay for all of your personal living_expenses we have adjusted your income accordingly petitioner thereafter on date filed delinquent form sec_1040 for through these returns each reflected the same newport beach address to which the notice_of_deficiency had been sent and included a schedule c profit or loss from business for drywall installation drywall installer or drywall contractor the form sec_1040 and schedules c showed gross_receipts interest and a state_income_tax refund in amounts identical to those shown in the forms received by q4e- respondent from third-party payors and used in calculating the determined deficiencies the schedules c also contained deductions claimed by petitioner for various business expenditures such as for car and truck expenses travel meals and entertainment and small tools petitioner did not file a petition with this court fora redetermination of the tax_liabilities asserted in the statutory notice the record in this case does however include a copy of a letter dated date contained in respondent’s administrative files and addressed to petitioner at the newport beach location this letter indicates that it was sent in response to petitioner’s inguiry regarding the notice_of_deficiency dated date and informs petitioner that the date for filing a petition with the tax_court had expired respondent made assessments based on the amounts shown in the notice plus statutory interest on date and issued to petitioner a notice of balance due on the same date as well as on three subsequent occasions on date respondent issued to petitioner a letter entitled final notice--notice of intent to levy and notice of your right to a hearing with respect to the unpaid tax_liabilities for and thereafter on date respondent received a form request for a collection_due_process_hearing submitted on behalf of petitioner - petitioner in the form provided the following explanation of his disagreement with the notice_of_levy irs used ‘guesses’ for taxpayer’s tax_liabilities for irs is required to prove income request hearing or abatement of taxes penalties interest charges after a period of correspondence between the parties a letter dated date from appeals officer steve millang to petitioner’s representative extended an invitation for a face-to- face conference if you wish to have an appeals hearing at my office you can meet with me on monday -- date a m if this time and date are inconvenient please contact me to reschedule a mutually convenient appeals_conference ultimately however it appears that the hearing was conducted solely through telephone contact and written correspondence copies of letters in the record reveal that petitioner asserted he did not receive sufficient income during the to period to necessitate the filing of returns or the paying of ' petitioner in the form also made a very similar statement registering disagreement with a filed notice_of_federal_tax_lien however a notice_of_federal_tax_lien filing was not issued to petitioner because the relevant lien was filed in prior to enactment of sec_6320 and the corresponding requirement for notice to taxpayers of such agency action -- - federal income taxes respondent then issued to petitioner on date the aforementioned notice_of_determination concerning collection action s under sec_6320 and or the notice states applicable law procedures - with the best information available the regquirements of the various applicable law or administrative procedures have been met relevant issues presented by the taxpayer - your only argument is that assessments were made on guesses you state that the irs has the burden_of_proof for income the underlying tax_liability argument was not addressed at the appeals level since you had a previous chance to contest this issue at u s tax_court and did not pursue that chance the underlying tax_liability will not be an issue that you can raise in this proceeding you raised no other issues relating to the unpaid taxes and made no proposals regarding collection alternatives balancing efficient collection and intrusiveness - there appears to be no other viable method to pay the liability other than a levy you have not given us any other alternatives to settle your account therefore the determination is that the irs may proceed with the proposed levy action petitioner’s petition disputing this notice was filed with the tax_court on date petitioner therein disputes respondent’s determination on the following grounds a the commissioner has erroneously and wrongfully included taxable_income for when the petitioner did not have taxable_income the petitioner _- _- did not meet the income requirements to file an income_tax return and the commissioner has assessed an incorrect tax penalties and interest b the commissioner has erroneously and wrongfully ignored issuing a day appeal to the petitioner the commissioner has erroneously and wrongfully ignored and failed to allow petitioner rights to appeal c although the commissioner has issued a notice_of_deficiency the notice was never received by the petitioner the commissioner has denied requests from petitioner to obtain copies from the commissioner of the notice d the commissioner erroneously and wrongfully charged an income_tax wherein no taxable_income was received during the tax years the commissioner has erroneously and wrongfully charged the petitioner with the burden_of_proof and demanded the petitioner prove petitioner has no taxable_income for the tax years opinion i general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer who fails to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of - - sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of an appeals_office hearing sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 in the case of any hearing conducted under this section-- requirement of investigation ----the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability ---the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person --- - did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 il review of underlying tax_liabilities with respect to the case at bar the initial inquiry is whether petitioner received the notice_of_deficiency sent on date if petitioner did receive such notice he was previously afforded an opportunity to challenge his underlying tax_liabilities and failed to do so consequently his underlying tax_liabilities would not properly be at issue in this proceeding see sego v commissioner supra pincite 114_tc_176 in his petition petitioner contends that he never received the statutory notice his trial memorandum however contains the recitation set forth below -- - in may of the respondent sent a notice to the petitioner who tried to come up with extra monies to hire experts to help with the demands of the respondent by date two different experts assisted the petitioner in preparing answers to the respondent’s demand the information used by the experts in preparing the petitioner’s u s individual income_tax returns for the three years in dispute came from the irs’s own income_tax examination changes the experts advised the petitioner of deductions that the petitioner should claim and the experts assisted the petitioner in estimating deductions which were reported on schedule c for each of the years in dispute the petitioner hired tax preparers who advised to claim that the petitioner did work just to get the irs off his back they scared teh sic petitioner into filing these returns at trial petitioner was questioned on several occasions regarding this issue an early exchange went as follows mr roberts what i’m challenging is they said that i had a business i never had any business and they based my income on my address which i live ina very low-income place just because it happened to be in newport beach didn’t--you know which i don’t think they ever checked out or anything and these are the things i’m disputing so they gave me like forty some thousand dollars extra income which--- the court well i know--i hear what you’re saying the trouble is when congress passed this law in '98 to--to make it possible to come in and challenge the propriety of liens and levies they put in that law you can’t attack the underlying tax if you’ve already had a chance to do so and you didn’t do it and that’s- -that’s where your case falls down here you got a deficiency_notice you didn’t respond to it mr roberts i’m not sure--excuse me i’m not sure if i ever got one because--i mean not that i recall i mean this is back in i believe later a similar discussion ensued mr roberts what i’ve argued is you know these added monies that they’ve put in for like having a business which i never had any business the court i know but your time to do that was when you got the certified letter and you should have filed a petition in the tax_court to challenge it but you didn’t do that that’s the problem here which i keep--i’m trying to explain to you mr roberts okay i understand but i’m not sure if i ever got this---what they’re saying and that’s why i asked them if they had some you know--me sign something or whatever that type---’cause i honestly don’t think i ever got one finally petitioner was asked directly to explain his allegations of nonreceipt the court why do you say you never got the notice_of_deficiency mr roberts i don’t honestly remember ever getting it and there was a-- the court you just don’t remember getting it or are you saying positively you didn’t get it which is it mr roberts i’m pretty sure or positively i guess that i didn’t get it ’cause there was a fire at that--it’s like a fourplex so for--you know i never lived there all the time and stuff you know ’cause i lived with other friends and stuff and that was kind of like a mailing address kind of the court but that was your address though--i mean mailing address mr roberts yeah one of ’em but then i moved-- -you know i lived ina lot of different places down on the beach area the court well you used that address when you filed those delinguent returns is there any particular reason why you did that mr roberts i couldn’t give an answer to that i mean that’s i don’t know how may years ago i--you know -- at the outset we observe that the foregoing testimony is hardly an emphatic declaration on petitioner’s part consequently when other evidence betokening receipt is weighed against this equivocation the former presents the more compelling picture the notice_of_deficiency was sent by certified mail to the address petitioner himself used on his delinquent form sec_1040 only months later nothing in respondent’s files indicates return of the notice as undeliverable or unclaimed the fact that the late returns substantially mirror the content of the notice as to both stated amounts and type of business activity also marks an improbable coincidence in light of petitioner’s averments that he never earned the income or operated the business so reflected there is additionally the date letter in respondent’s files that references an inquiry from petitioner regarding the date notice we likewise are mindful of petitioner’s seeming concession in his trial memorandum that mentions a date notice and the subsequent july returns intended to get the irs off his back given this record we are satisfied that petitioner received the notice_of_deficiency for the tax years and in time to file a petition with this court and failed to do so - - see sec_6213 he thus is barred from challenging the underlying tax_liabilities in this collection proceeding accordingly his contentions regarding lack of taxable_income as well as the burden_of_proof with respect thereto are not properly at issue and will not be considered we therefore review respondent’s sec_6330 determination solely for abuse_of_discretion til review for abuse_of_discretion in addressing whether the circumstances of this case reveal any abuse_of_discretion we first deal with the allegation in the petition that respondent wrongfully ignored issuing a day appeal to the petitioner to the extent that this statement might refer to the preliminary 30-day_letter and associated appeals hearing that as a matter of administrative practice typically precede issuance of a notice_of_deficiency or 90-day letter any such argument has been repeatedly rejected see eg 478_f2d_398 5th cir 450_f2d_529 10th cir affg tcmemo_1970_201 300_f2d_859 9th cir 65_tc_511 edwards v commissioner tcmemo_2002_169 as this court recently summarized the internal_revenue_code and the regulations do not require the commissioner to send a preliminary day letter or to hold an administrative appeals hearing before issuing a notice_of_deficiency a 30-day_letter and an opportunity for an appeals hearing is a matter of administrative practice and procedure and not a requirement of law edwards v commissioner supra in addition to the extent that petitioner might be claiming that respondent declined to afford the requisite notice and opportunity for hearing under sec_6330 and sec_6331 before enforcing collection by levy we initially note that our jurisdiction in this case does not depend on whether the appeals_office offered or conducted an appropriate hearing 117_tc_159 furthermore the record fails to show any impropriety in the collection procedures followed by respondent by letter dated date petitioner was provided with a final notice_of_intent_to_levy and his right to a hearing his form was received by the internal_revenue_service on date after a period of correspondence between the parties a letter dated date was sent by appeals officer millang inviting petitioner to participate in a hearing on date numerous letters were exchanged and the eventual notice_of_determination concerning collection action addresses petitioner’s arguments as reflected in such transmittals we cannot find that petitioner was improperly denied any germane day appeal turning to the remaining issues specifically enumerated in sec_6330 a and reviewed under the abuse_of_discretion standard petitioner has at no time raised a spousal defense -- - identified any other valid challenge to the appropriateness of the intended collection action or offered an alternative means of collection since petitioner has failed to establish grounds for enjoining respondent from proceeding with collection by levy we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
